IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1738
                             Filed January 13, 2016

PATRICIA ELLEN KNOWLTON,
     Plaintiff-Appellant,

vs.

GRINNELL SELECT INSURANCE
COMPANY,
     Defendant-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Chickasaw County, Richard D.

Stochl, Judge.



       Patricia Knowlton appeals the jury verdict awarding her damages for an

underinsured motorist claim. AFFIRMED.



       Judith O’Donohoe of Elwood, O’Donohoe, Braun & White, L.L.P., Charles

City, for appellant.

       David L. Riley of McCoy, Riley & Shea, P.L.C., Waterloo, for appellee.



       Heard by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2



BOWER, Judge.

       Patricia Knowlton appeals the jury verdict awarding her damages for an

underinsured motorist claim against her insurer Grinnell Select Insurance

Company (Grinnell). Knowlton claims multiple errors in virtually every facet of

the trial claiming the court erred by: (1) denying evidence of the terms of the

underinsurance contract; (2) refusing to admit her claim for medical expenses or

denying a new trial based on its ruling; (3) denying her request to take the

treating neurosurgeon’s deposition during trial, substitute a local non-treating

orthopedist or postpone trial; (4) directing a verdict or denying a new trial on

claims for future loss of bodily function and/or future pain and suffering; (5)

admitting evidence or denying a new trial because of payments made to

Knowlton, which were excludable under the collateral source rule; (6) denying a

new trial for the jury’s failure to award any damages for lost income; (7) denying

a new trial based on the cumulative prejudicial effect of its conduct and rulings;

and(8) reducing the verdict ex parte without a record or hearing. For the reasons

stated herein, we affirm the judgment of the district court.

I.     BACKGROUND FACTS AND PROCEEDINGS

       Knowlton was diagnosed with multiple sclerosis (MS) in 1996. Initially,

Knowlton struggled with loss of sensation from the waist down, decreased

balance, leg weakness, and loss of bowel and bladder function. Medical records

show Knowlton experienced difficulty with short-term memory loss, dizziness,

and fatigue.   She worried her symptoms would affect her job performance—

especially the short-term memory loss.
                                         3



       On June 21, 2011, Knowlton was involved in a car accident when a car in

which she was a passenger was struck by a car driven by Shaine Slick.

Knowlton initiated the present lawsuit on June 4, 2013, by filing a petition against

Grinnell. She claimed the accident was solely the result of Slick’s negligence.

She claimed Slick was underinsured and did not have sufficient coverage to pay

the damages she sustained.           Knowlton’s underinsurance coverage was

$300,000. Grinnell admitted Knowlton was insured and if Slick was underinsured

Knowlton was entitled to benefits under the policy.

       A trial scheduling order was filed on October 29, 2013. The order required

all depositions to be completed sixty-days before trial, Knowlton to disclose her

expert witnesses 210 days before trial, and both parties to file a witness and

exhibit list seven days before trial. If the parties did not adhere to the deadlines

the court reserved the right to impose sanctions.

       Knowlton filed two designations of expert witnesses.          The first, on

November 7, 2013, designated Dr. Brian Weinshenker as the “treating physician

for neck,” and Dr. Wayne Newkirk as an economist. The second version, filed

December 5, 2013, added Thomas Burr, forensic scientist. Knowlton conducted

a deposition of Weinshenker on June 11, 2014, at the Mayo Clinic in Minnesota.

       A pre-trial conference was scheduled for June 24, 2014. After Knowlton’s

counsel, Judith O’Donohoe, did not respond as scheduled Grinnell’s counsel

learned O’Donohoe was on vacation. O’Donohoe’s legal assistant also could not

reach O’Donohoe.      The district court conducted the pre-trial conference in

O’Donohoe’s absence but with her legal assistant on the phone.           The court
                                           4



confirmed both parties were ready to go forward with trial and reminded the

parties of the scheduling deadlines.

       On June 24, 2014, Knowlton advised Grinnell of her intention to call Dr.

Val Lyons, an orthopedic surgeon, to testify about Knowlton’s neck impairment

rating. The content of Lyons’s opinion was disclosed for the first time on July 7,

2014, two days before trial. The court sustained Grinnell’s motion in limine to

exclude Lyons’s testimony due to its late disclosure.

       On July 2, Knowlton filed her witness and exhibit list, an amended version

was filed on July 9—the morning of trial. Medical bills were not included as

exhibits. Later in the morning of July 9, Knowlton filed a third witness and exhibit

list, in which she included three new proposed medical witnesses and medical

bills from Mayo Clinic and Mercy Medical Center.

       Also on the morning of trial, Grinnell offered to confess judgment in the

amount of $100,000, which Knowlton declined. After a five-day trial, the jury

returned a verdict for Knowlton in the amount of $75,000. Separate damage

awards were granted to Knowlton’s three children in the amount of $7500 each.

After several post-trial motions, the district court offset the $75,000 by the

$50,000 Knowlton had received from Slick’s insurance company and entered

judgment against Grinnell in the amount of $25,000.

       Knowlton appeals.1



1
  Of the eight issues Knowlton has raised on appeal, she has not preserved error on the
following five issues: (Knowlton’s issues I and III) Knowlton failed to make an offer of
proof after the district court excluded evidence on the terms of the underinsurance
contract and the expert medical testimony. “Generally, a ruling sustaining a motion in
limine is not a ruling on the evidence; the ruling merely adds a procedural step to the
                                            5



II.      STANDARD OF REVIEW

         We review the court’s evidentiary rulings for an abuse of discretion. Hall

v. Jennie Edmundson Mem’l Hosp., 812 N.W.2d 681, 685 (Iowa 2012). A district

court abuses its discretion when its decision rests on grounds or on reasons

clearly untenable or to an extent clearly unreasonable. Id. There will be no

abuse of discretion found unless a party has suffered prejudice. Id. The district

court is given broad discretion in evidentiary matters, and we will disturb its

rulings upon a showing of abuse. Id.

         Similarly, we review a claim concerning whether the trial court should have

given a party’s requested jury instruction for an abuse of discretion. Hagenow v.

Schmidt, 842 N.W.2d 661, 670 (Iowa 2014).

         District courts have considerable discretion to allow amendments at any

point in the litigation, and we will only reverse the district court’s decision if it has

abused that discretion. Baker v. City of Iowa City, 867 N.W.2d 44, 51 (Iowa

2015).


offer of evidence. If the evidence is not offered, there is nothing preserved to review on
appeal.” Twyford v. Weber, 220 N.W.2d 919, 922–23 (Iowa 1974); see also Quad City
Bank & Trust v. Jim Kircher & Associates, P.C., 804 N.W.2d 83, 91–92 (Iowa 2011).
(Knowlton’s issue VI) Knowlton did not object to the submission of the damages for lost
income to the jury, and therefore she has not preserved error on this issue by
mentioning it for the first time in her motion for new trial. See Iowa R. Civ. P. 1.924;
Summy v. City of Des Moines, 708 N.W.2d 333, 338 (Iowa 2006) (“To preserve error for
appellate review, a party must alert the district court to the issue at a time when the
district court can take corrective action.”). (Knowlton’s issue VII) Knowlton has not
preserved error on her claim the cumulative effect of the district court’s conduct caused
an unfair trial. Knowlton did not object at any point during trial when the court engaged
in the complained of behavior, and since the district court has not ruled on this issue, we
decline to address it on appeal. See Summy, 708 N.W.2d at 338. Finally, (Knowlton’s
issue VIII) Knowlton claims there was insufficient evidence in the record to support any
reduction in the $75,000 in damages. The parties discussed this issue with the court
and Knowlton did not object. Knowlton first objected to this arrangement in a post-trial
motion, therefore we decline to address it on appeal. See id.
                                         6



       We review the trial court’s decision to direct a verdict for the correction of

errors of law.     Determan v. Johnson, 613 N.W.2d 259, 261 (Iowa 2000). A

defendant’s motion for directed verdict should be denied if there is substantial

evidence to support the plaintiff’s claim. Id. “Evidence is substantial when a

reasonable mind would accept it as adequate to reach a conclusion.” Id.

III.   DISCUSSION

       A.     Medical Expenses

       Knowlton claims the district court erred in refusing to submit her claims for

medical expenses.

              1.      Error Preservation

       Grinnell contends Knowlton has not preserved error on her claim the court

erred in refusing to submit her request for past medical expenses. Both parties

filed their proposed jury instructions on July 8, 2014. Knowlton did not include

medical expenses in her proposed jury instructions or interrogatories.           The

morning of trial, Knowlton’s counsel decided to include medical expenses.

              The Court: At 8:40 this morning Plaintiff filed its proposed
       jury instructions. Those proposed jury instructions, there’s no
       mention of a loss for medical expenses. In Plaintiff’s petition she
       seeks damages for sustained injuries and other damages including
       lost wages, pain and suffering and loss of enjoyment of life.
       Medical expenses were not pled.
              Ms. O’Donohoe: However, they are in Answers to
       Interrogatories.
              The Court: They’re not pled.      Plaintiff did not notify
       Defendant of any intention to claim medical expenses until twenty
       minutes before we were to start trial. Plaintiff advised the Court
       that they were unaware of any subrogation claim for medical
       expenses despite the fact the insurance company with the claim
       advised this Court of multiple communications between counsel’s
                                             7



       office and the company in writing and also communication by
       telephone confirming that subrogation claim. I do find that the
       defendant would be prejudiced by allowing medical bills to be
       submitted at this time and the exhibit list be modified. Therefore,
       Plaintiff’s application to modify its exhibit list and now claim medical
       expenses twenty—that were identified twenty minutes before trial
       started is denied. Ready for openings?
                Ms. O’Donohoe: Okay. Your Honor, I do—not right now, but
       I want to make a record and provide Weinshenker’s deposition, my
       Answer’s to interrogatories which clearly showed medical
       expenses.
                The Court: My reason is that you were told by the Court to
       submit your witness and exhibit list seven days before trial and to
       identify each and every exhibit. You didn’t say you were submitting
       any medical bills. This morning you told the Court, you told Mr.
       Riley—you filed a pleading asking for proposed jury instructions
       that in no way ask for medical bills. And now you’re telling the
       Court and Mr. Riley that you want forty-eight thousand dollars or
       thirty-five thousand. I don’t know what amount. You don’t even
       know what amount. How is the jury going to sort out what amount
       of medical bills to give when you don’t even know what they are?
                Ms. O’Donohoe: Well, I know what I think is a valid medical
       expense.
                The Court: Well, we’re five minutes away from openings. I
       think you should know exactly the amount of medical bills claimed.
                Ms. O’Donohoe: Well—
                The Court: Well, my ruling stands, but you’re certainly willing
       to make an offer of proof and make an argument.

       Although Knowlton’s attorney made an offer of proof counsel did not make

a formal objection to the court’s refusal to submit the proposed instruction on

past medical expenses as required by Iowa Rule of Civil Procedure 1.924.2




2
  That rule provides in part:
        Before jury arguments, the court shall give to each counsel a copy of its
        instructions in their final form, noting this fact of record and granting
        reasonable time for counsel to make objections, which shall be made and
        ruled on before arguments to the jury. Within such time, all objections to
        giving or failing to give any instruction must be made in writing or dictated
        into the record, out of the jury’s presence, specifying the matter objected
        to and on what grounds. No other grounds or objections shall be
        asserted thereafter, or considered on appeal.
Iowa R. Civ. P. 1.924.
                                        8



However, our supreme court, in Ostrem v. State Farm Mutual Automotive

Insurance Company, held a jury instruction was properly raised and preserved if

the party advised the court what she wanted and why, the court ruled on the

matter before arguments, and a record was made on the instruction. 666 N.W.2d
544, 548 (Iowa 2003). Based on the pre-trial exchange between the court and

Knowlton’s counsel, and Knowlton’s offer of proof, Knowlton adequately raised

the issue concerning the district court’s refusal to submit an instruction on past

medical expenses.

             2.     Merits

      In support of Knowlton’s claim, she raises several arguments on why the

court erred. Ultimately, we must decide if the court erred in excluding Knowlton’s

claim for past medical expenses.

      As noted above, the first time Knowlton expressed a desire to claim past

medical expenses was a few minutes before trial. The court found Grinnell would

be prejudiced by their submission. The court relied on the untimely nature of

Knowlton’s claim as she did not include medical expenses in any of her

pleadings. The language used by the district court tracks with the law concerning

amendments to pleadings:

             Iowa Rule of Civil Procedure [1.402(4)] governs the
      amendment of pleadings. This rule instructs district courts to freely
      grant leave to amend when required by the interests of justice.
      Iowa R. Civ. P. [1.402(4)]; Davis [v. Ottumwa Young Men’s
      Christian Ass’n], 438 N.W.2d [10,] 14 [(Iowa 1989)]. Generally, a
      party may amend a pleading at any time before a decision is
      rendered, even after the close of the presentation of the evidence.
      Ackerman v. Lauver, 242 N.W.2d 342, 345 (Iowa 1976). As long as
      the amendment does not substantially change the issues or
                                            9



       defense of the case, the court should permit the amendment.
       Glenn v. Carlstrom, 556 N.W.2d 800, 804 (Iowa 1996); Davis, 438
N.W.2d at 14; . . . . Even an amendment that substantially changes
       the issues may still be allowed if the opposing party is not
       prejudiced or unfairly surprised. See McElroy [v. State], 637
       N.W.2d [488,] 495 [(Iowa 2001)]; Chao v. City of Waterloo, 346
N.W.2d 822, 825–26 (Iowa 1984).

Rife v. D.T. Corner, Inc., 641 N.W.2d 761, 767 (Iowa 2002).           “The relevant

‘issues’ are established either by the initial pleadings . . . or by those matters on

which the parties have ‘consented’ to litigate, either expressly or impliedly.”

Allison-Kesley Ag Ctr., Inc. v. Hildebrand, 485 N.W.2d 841, 846 (Iowa 1992)

(citations omitted).

       Here, the initial pleadings did not include a request for medical expenses.

The first time Knowlton made a claim for past medical expenses was the morning

of trial. While the medical records at issue were included in discovery, Grinnell’s

counsel did not have an opportunity to analyze the records and discern the

amount directly related to the injury. Grinnell’s counsel stated he relied on the

witness and exhibit list and determined medical expenses were not at issue. The

district court found Grinnell was prejudiced by Knowlton’s eleventh-hour

amendment to her pleadings and disallowed her claim for medical expenses. We

find the district court did not abuse its discretion.

       B.     Directed Verdict on Future Loss of Function of the Body
              and/or Future Pain and Suffering

       Knowlton claims the district court erred in granting Grinnell’s motion for

directed verdict on future loss of function of the body and future pain and

suffering.
                                         10



      At the close of Knowlton’s case, Grinnell moved for a directed verdict. In

its motion, Grinnell argued Knowlton had presented insufficient evidence to

support these claims because they included medical questions and no expert

testimony had been presented to show the injuries were permanent or may

cause future problems for Knowlton.       In granting Grinnell’s motion the court

reasoned:

             Last evening I thoroughly reviewed plaintiff’s medical records
      with an eye on trying to find some support in these records that
      would justify the submission of future damages, looking at them in
      the light most favorable to the plaintiff. The last record I could find
      addresses her—that addresses her true orthopedic issues is April
      of 2012, more than two years ago. The only other evidence is her
      subjective statements and the opinions of her family members.
      Ironically, there is evidence in this record plaintiff suffered a neck
      fracture in an auto accident while a teenager. She claims no
      permanency from that injury, but demonstratively presents at trial
      with severe limitations before this jury without any medical
      testimony as to why that is. . . . We also don’t know from medical
      support why she was having neck pain—on a scale of one to ten, a
      three—several years before this accident that she described as
      constant. All of these things needed to be addressed by medical
      expert testimony which is absent in the record.
             . . . . It is clear to this Court that if I would have allowed Dr.
      Lyons to testify, many of these issues would have been addressed
      and perhaps, rectified. However, that issue has been previously
      addressed by this Court. It is important to note that no motion to
      continue was ever filed.

      Knowlton claims expert medical testimony is not required to establish a

permanent injury if its permanency can be inferred from its nature and sufficient

evidence was presented to justify submitting the future damage claim to the jury.

      There can be no recovery for future pain and suffering unless reasonably

certain it resulted from the injury. Mercer v. Ridnour, 218 N.W.2d 625, 627 (Iowa

1974). Expert testimony is often necessary to establish future pain and suffering.
                                          11



DeBurkarte v. Louvar, 393 N.W.2d 131, 140 (Iowa 1986). However, “when pain

is suffered right up to the time of trial and there is evidence plaintiff has not fully

recovered, future pain and suffering may be submitted to the jury without medical

testimony.” Id. (quoting Mabrier v. A.M. Servicing Corp., 161 N.W.2d 180, 183

(Iowa 1968)). “The mere statement by the plaintiff that she still suffers pain is not

sufficient per se to warrant a finding that there will be any future pain or physical

suffering because of her injuries.” Daniels v. Bloomquist, 138 N.W.2d 868, 873

(Iowa 1965). Where “the symptoms from which personal injury may be inferred

are subjective only,” and plaintiff presents no medical testimony to establish

future pain and suffering or permanent injury are “reasonably certain,” the trial

court need not instruct the jury on that element of damage. See id.

       Our court has addressed this issue in recent years.           In Brundage v.

McElderry, we affirmed the district court’s decision not to instruct the jury on

future pain and suffering and future loss of function. No. 00-0811, 2001 WL
725688, at *3 (Iowa Ct. App. June 29, 2001).           The claimant seeking future

damages presented evidence consisting of his own testimony on pain in his daily

life and his mother’s testimony concerning her observations of him experiencing

pain. Id. The treating physician reported the claimant’s injury was fully healed,

risk of future injury was minimal, and individuals with similar injuries do not

experience long-term pain. Id.

       In Horn v. Chicoine, our court affirmed the district court’s decision to

submit a claim for future pain and suffering to the jury. No. 08-0902, 2009 WL
2169148, at *6 (Iowa Ct. App. July 22, 2009). The evidence supporting the
                                        12



submission of the claim to the jury included claimant’s testimony he had

numbness and soreness and can no longer do some household tasks.

Additionally, at the time of trial claimant was receiving treatment from an

orthopedist who testified the claimant had incurred nine percent impairment to his

whole body and had not yet fully recovered from the injury. Id. At the time of trial

an orthopedic spine specialist had limited the claimant to lifting ten pounds or

less. Id.

       Here, as the district court noted, viewing the evidence presented by

Knowlton in the light most favorable to her, there is insufficient evidence to

present her future damage claim to the jury. The last orthopedic medical record

is from 2012—two years before the accident. Further complicating the issue was

the fact Knowlton had suffered a previous neck injury (fracturing her seventh

vertebrae as a teenager), and was currently suffering from multiple sclerosis.

The only evidence in support of her claim, as noted by the district court, was the

subjective evidence presented by Knowlton and the observations of her family.

The district court summed up the evidence as follows:

              She walks with a walker and she had to use a high-back
       chair during trial. But as I waited throughout this trial, not knowing
       what was coming, I was waiting to hear testimony as to why. What
       was—what is her condition in her neck which is causing this?
       Fractures heal; and when they don’t, we generally hear testimony
       from a doctor that these are the complicating factors that are
       causing lack of motion, the loss of range of motion at this time,
       these are the issues that are causing the pain, arthritic changes
       have taken place. Nothing. And with nothing, it leaves me only
       speculating. And I cannot imagine what the jury is thinking when
       they watch her in her high-back chair, thinking, what’s causing
       these problems in her neck? You can’t just say she broke her neck
       two years ago. That’s it. That’s what we have. That’s all we have.
                                         13



       We find the district court did not err in granting Grinnell’s motion for

directed verdict on future loss of function of the body and future pain and

suffering.

       C.     Evidence of Payments Made to Knowlton

       Knowlton claims the district court erred in admitting evidence of disability

payments Knowlton received for multiple sclerosis, which prejudiced her claims

for lost income.

              1.     Error Preservation

       Grinnell claims Knowlton has not preserved error on this issue. Knowlton

sought to exclude the evidence of payments made by her private insurance

policies in her motion in limine. The court ruled on this issue prior to trial and

stated:

               The Court: Finally, plaintiff moves to limit any testimony that
       she received disability benefits following this accident. Plaintiff was
       diagnosed with multiple sclerosis prior to the accident that is the
       basis of this action. And my understanding is there’s some
       evidentiary dispute of whether disability payments she began
       receiving were for the purposes of her multiple sclerosis or for the
       purpose—or caused by this accident. Is that a fair statement?
               Ms. O’Donohoe: I believe it is, your honor.
               The Court: And because that’s an evidentiary issue and a
       factual issue that, I think, has to be determined by this jury,
       although disability payments, which are clearly collateral source
       payments, are normally not admissible, the question here is
       whether she has lost wages caused by this accident or whether the
       disability payments would have been made despite this accident.
       And because of that, defendant has to have a right to discuss that
       those payments exist. My position on that is reinforced by the
       plaintiff’s own expert who did originally reduce those future
       damages—or those past lost damages by those insurance
       payments in his initial report, which leads me to believe even
                                        14



      plaintiff is struggling with how much is caused by that and how
      much is not. So the jury must be allowed to consider it.

Subsequently, the district court denied Knowlton’s motion in limine.

      “Generally, a ruling sustaining a motion in limine is not a ruling on the

evidence; the ruling merely adds a procedural step to the offer of evidence.

Twyford, 220 N.W.2d at 922–23; see also Quad City Bank, 804 N.W.2d at 91–92.

To preserve error after a motion in limine has been denied, it is necessary to

make a proper objection at the time the evidence is offered.           Twyford, 220
N.W.2d at 924.

      Knowlton’s counsel objected when the disability payments made to

Knowlton were mentioned.

             Mr. Riley: Then when your disability came through, could
      you tell the jury what benefits you started receiving?
             Ms. O’Donohoe: I’m going to object as a violation of the
      collateral source rule.
             The Court: Based on the ruling in the motion in limine, the
      objection is overruled. You may answer.

      We find Knowlton’s objection sufficient for our error preservation rules and

address the merits.

             2.       Merits

      Knowlton claims the evidence concerning disability benefits made to

Knowlton were excludable under the collateral source rule, and admission of

evidence of the benefits prejudiced her claim for lost income.

      This issue was summarized by the district court in the following fashion:

             The Court: In this case plaintiff is claiming that she was
      disabled in December of 2011 as a result of this motor vehicle
      accident. Defendant contends that the medical evidence proves
                                              15



         that she was disabled in December of 2011 not because of the
         injuries she sustained in this accident but because of her symptoms
         related to multiple sclerosis. If she was disabled in December of
         2011 because of the multiple sclerosis, her disability was not
         caused by this accident and we’re not in an offset situation. The
         statute, in fact, would not apply in that situation. If, however, she
         was disabled primarily as a result of her disability—I mean, as a
         result of her injuries in this accident, any lost wages she was
         proven would not be offset, pursuant to that statutory provision, by
         her disability payments. So the issue really is whether or not she
         was disabled in December as a result of her multiple sclerosis. I
         drafted instruction 17[3] based on the request made by the plaintiff
         and I do think it accurately sets forth the law.
                 Ms. O’Donohoe: I guess I don’t have any objection to it as
         stated.
                 The Court: I just think it was important for me to identify it.
         It’s somewhat misleading—and I may hear this from Mr. Riley—in
         that I am saying if you find that she was eligible for and received
         disability payments based primarily on her symptoms related to MS,
         despite the injuries, you shall reduce any claim, when, in fact, I
         can’t go so far as to say in this instruction that if you find it was MS
         alone, because the testimony is it may have accelerated it. So for




3
    Instruction 17 states:
                   You have heard evidence that Patricia Knowlton received
          disability payments after leaving her employment in December of 2011. If
          you find that she has proven by a preponderance of the evidence that the
          primary cause of her separation from employment in December of 2011
          was the injuries she sustained in the accident of June 21, 2011, you may
          not reduce any damages for loss of past income by the disability
          payments she received. If however, you find that she was eligible for and
          received disability payments based primarily on her symptoms related to
          her diagnosis of Multiple Sclerosis despite the injuries she received in the
          accident of June 11, 2011, you shall reduce any claim for past lost wages
          by the amount of the disability payments she received subject to the
          qualifications below.
                   If you decide her claim for lost wages should be reduced by the
          disability payments she received, you shall consider the nature and type
          of the payments made in reference to the purpose for those payments
          and their usage by Patricia Knowlton as they relate to the replacement of
          her lost income. If you find payments were made to reimburse her for
          expenses she incurred for her daily care and rehabilitation and to
          reimburse her for assistance she received to support her in her activities
          of daily living, you shall not consider show payments in offsetting her
          claim for lost wages.
                                           16



       that purpose, I’m going to say that if you find that it’s primarily, so
       they can still want to give some lost wages. Mr. Riley’s free to
       argue that if this was all MS, and if they find all MS, she’s not going
       to get lost wages. We know that. So any further requested
       instructions, Ms. O’Donohoe, or changes?
              Ms. O’Donohoe: No, your honor.

       The collateral source rule is a common law rule of evidence that bars

evidence of compensation received by an injured party from a collateral source.

Pexa, 686 N.W.2d at 156; Schonberger v. Roberts, 456 N.W.2d 201, 202 (Iowa

1990). Under the rule a tortfeasor’s obligation to make restitution for an injury he

or she caused is not reduced by any compensation received by the injured party

from a collateral source.      Id.    The rule prevents the jury from reducing the

tortfeasor’s obligation to make full restitution for the injuries caused by the

tortfeasor’s negligence. Id.

       Here, the jury was asked to use the evidence of disability payments made

to Knowlton only if it determined they were paid primarily for her symptoms

relating to her MS diagnosis. The jury was then permitted to use those payments

to reduce the damages for lost income, subject to other qualifications. If the jury

determined the payments were made because of injuries Knowlton received from

the accident then it was not allowed to use them to reduce damages as that

would have violated the collateral source rule.       Knowlton has not shown the

introduction of the disability payments was prejudicial. Therefore, the district

court did not abuse its discretion.

IV.    CONCLUSION

       We find the district court did not abuse its discretion in refusing to submit

Knowlton’s claim for medical expenses, directing a verdict on her claims for
                                        17



future loss of bodily function and/or future pain and suffering, and submitting

evidence of disability payments paid to Knowlton.         Knowlton has failed to

preserve error on her other claims. We affirm the judgment of the district court.

      AFFIRMED.